Citation Nr: 0532539	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for PTSD.  It also arises from a January 2004 
rating decision by the RO in Atlanta, Georgia,  which denied 
the veteran's claim for service connection for hypertension.  
The veteran lives in Georgia and his file is in the 
jurisdiction of the Atlanta RO.  

On January 12, 2005, the veteran and his wife presented 
testimony on the appealed matters before the undersigned 
Veterans Law Judge sitting in Atlanta, Georgia.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

There is credible supporting evidence of an in-service 
stressor leading to currently diagnosed PTSD. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in January 2005; 
service  medical and personnel records; the report of an 
April 2003 VA examination report; VA and private records of 
medical treatment for psychiatric problems through 2005; 
statements from friends and relatives of the veteran; 
photographs the veteran took in Vietnam; a statement from an 
officer assigned to the same unit as the veteran; and 
statistical evidence (pages from an Appendix entitled the 
"Chronology of VC/NVA Attacks On the Ten Primary USAF 
Operating Bases in RVN from 1961-1973) documenting attacks on 
the veteran's bases while he was stationed in Vietnam.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the appellant's claim.  

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran claims that he developed PTSD due to stressful 
experiences in Vietnam.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

With respect to the first two elements, records of private 
psychiatric treatment since 1997 show numerous diagnoses of 
PTSD based on stressors involving Vietnam service, in 
particular, witnessing atrocities, seeing dead bodies and 
taking incoming fire and mortar rounds.  While the VA 
examiner performing the April 2003 VA examination did not 
diagnose PTSD, (finding that the veteran met criteria A and B 
for PTSD, but did not meet criteria C and D), VA and private 
physicians subsequently indicated exactly how the veteran has 
met all the criteria (A through D) for a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  Specifically noted in 
this regard are letters from the veteran's private 
psychiatrist and psychologist, dated in August 2003 and 
September 2003, which identify the veteran's psychiatric 
symptoms and show how they meet criteria C and D for a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
Additionally, subsequent VA treatment records dated from 2002 
to 2005 show that the veteran has continued treatment for his 
psychiatric condition diagnosed as PTSD.  The assessment on a 
December 2004 VA progress note included PTSD.  The progress 
note also showed that the veteran continued to have symptoms 
of PTSD involving his past experiences in Vietnam, that he is 
followed up routinely by a private psychiatrist and 
psychologist, and that he is being treated with BuSpar.  
Letters from private doctors dated in December 2004 and 
January 2005 show ongoing PTSD.

During the course of his appeal, the veteran described a 
number of stressors, most significantly, taking incoming 
fire.  The veteran reported that although his MOS was that of 
a security police, he spent much of his time patrolling the 
perimeter of bases in Da Nang and Phan Rang.  He stated that 
while on nightly patrols, he and his unit frequently took 
standoff rounds from outlying enemy locations, engaged in 
harassment fire to suppress enemy movement or sappers 
approaching the perimeter, and came in contact with a number 
of dead bodies.  As noted above, the veteran has a medical 
diagnosis of PTSD due to these inservice stressors, thus 
satisfying the first two elements.

However, for a grant of service connection, there must also 
be credible supporting evidence of the inservice stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Participation in combat requires that a veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Here, the evidence does not show any combat awards or 
decorations, or otherwise establish that the veteran 
personally  participated in combat.  Although the veteran 
reported that he and his unit engaged in harassment fire on 
possible targets while on guard duty, and noted that his base 
took frequent incoming standoff rounds, it does not appear 
that the veteran actually engaged in combat.  

For non-combat stressors, the veteran's assertions alone are 
insufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38  
C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. App. 149 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

To support his assertion that he was in close proximity to 
dead and combat damaged bodies, the veteran submitted 
photographs he reportedly took of two dead and damaged bodies 
lying on stretchers.  While this is certainly credible 
evidence regarding the dead bodies, it does not confirm that 
the veteran was there at the time the photos were taken.  
Nevertheless, other stressors have been reported in the 
medical records and in other statements from the veteran, and 
it is not necessary to verify every reported stressor.  See 
Pentecost v. Principi,  16 Vet. App. 124 (2002).  

At his January 2005 hearing, the veteran described several 
stressors, including a number of occasions on which he had to 
stand guard during incoming mortar attacks.  Additionally, 
the veteran described incoming mortar rounds (standoff 
rounds), gunfire, and incoming grenades while he was 
stationed at DaNang in late 1969 and Phan Rang in the first 
half of 1970.  

The veteran's service personnel records show that he served 
in Vietnam from August 1969 to August 1970, with a principal 
duty of security policeman or guard.  He was assigned to Da 
Nang from August 4, 1969 to January 1970 and to Phan Rang 
from January 1970 to July or August 1970, except for a period 
of time when he was hospitalized for 13 days in February 1970 
for achalasia (spasms in the esophagus related to nerves).  

After the hearing, statistical evidence was submitted 
documenting attacks on the veteran's camps in Da Nang and 
Phan Rang on more than 20 separate days when the veteran was 
stationed at those camps.  This evidence is in the form of 
pages from an Appendix entitled the "Chronology of VC/NVA 
Attacks On the Ten Primary USAF Operating Bases in RVN from 
1961-1973".  It specifically itemized the date, time, place, 
and type of attack on each base. The Board finds it 
noteworthy that these records document numerous attacks on 
the bases where the veteran was stationed, including an early 
morning attack on August 22, 1969, wherein 10 standoff rounds 
hit Da Nang (where the veteran was then stationed) resulting 
in 29 US wounded and one US death.   

The Court decision in Pentecost, supra, held that a rocket 
attack at a large base may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  In this case, documentation showing the veteran's 
presence at the time and place incoming mortar rounds hit his 
base is sufficient evidence that he experienced that claimed 
inservice stressor.  In view of these corroborating factors, 
the Board finds that the evidence is sufficient to establish 
that it is at least as likely as not that the veteran was 
exposed to one or more stressors during his Vietnam service, 
involving exposure to enemy fire while at Da Nang and Phan 
Rang in 1969 and 1970.

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to in-service 
stressors, and the other evidence shows sufficient  
corroboration of at least one of these stressors as to place 
the evidence in equipoise.  With application of the benefit-
of-the-doubt rule, the Board concludes that PTSD was incurred 
in service and warrants grant of service connection.  38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d  1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).

ORDER

Service connection for PTSD is granted.


REMAND

The veteran has also appealed the RO denial of his claim for 
service connection for hypertension.  Review of the record 
does not show that the veteran had high blood pressure during 
service, nor does it show that the veteran had high blood 
pressure or a diagnosis of hypertension until many years 
after separation from service.  Regardless, the impression by 
a VA doctor on an October 2002 progress note linked the 
veteran's hypertension to his PTSD.  The Board notes that the 
doctor's impression stands alone, absent any discussion of 
the known risk factors for hypertension and the role they 
might have played in the case of this particular veteran.  
Furthermore, the doctor did not explain why he considered 
PTSD to be at least as likely as not contributory to the 
veteran's hypertension.  A thorough examination is indicated.

Accordingly, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
whether he has hypertension, and if so, 
whether it is at least as likely as not 
that such disorder: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service, (including to 
inservice exposure to agent orange, and 
to service-connected psychiatric 
symptomatology or medication taken for 
service-connected PTSD).  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  



If hypertension is found to have been 
caused or exacerbated by PTSD, the 
examiner should identify, to the extent 
possible, the extent to which the 
hypertension was impacted by the PTSD 
symptomatology.  The examiner must 
discuss the known risk factors for 
hypertension, what role they play in 
the veteran's case, and why his PTSD is 
at least as likely as not caused or 
aggravated his hypertension.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The RO should then readjudicate the 
claim, with consideration as to whether 
the veteran's hypertension was secondary 
to (either caused by or aggravated by) 
his PTSD symptomatology.  If the claim 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


